Opinion op the court by.
JUDGE HOBSON
Reversing.
Henry Michaels was found a person of unsound mind by an inquest held in the Jefferson circuit court without notice to him or his presence at the proceeding. He was committed to the Central Kentucky Asylum for the Insane, and This suit was filed by it to recover compensation for taking care of him. The proof shows that he was in fact insane, and that it was necessary for him to be in an insane asylum. The inquest, being held without notice to him or his presence ft the trial, was void. Still, as he was in fact insane, the asylum may recover for necessaries furnished him on a quantum meruit, just as a recovery may be had for necessaries furnished an infant. But it appears in this case that Michaels, while an inmate of the asylum, except for the first few months of his confinement, -worked for it, driving a cart, digging a ditch, and doing other such work on the farm run by it, he being a stout man, and able ic work. When the asylum claims under a quantum meruit for necessaries furnished one who has not legally been found of unsound mind, its claim rests upon the idea that it should be allowed compensation in justice and right for that which it is out on account of the lunatic. If the lunatic’s services have been worth to it as much as his keep was worth, it is in fact out nothing. A man who takes care of an infant, and seeks compensation on a quantum meruit for necessaries *449furnished him would not be allowed anything if it appeared that the infant’s services, while being so kept, were of as' much value as what he received. The same principle must be applied to the asylum when it comes to claim for keeping one who has not legally been found of unsound mind, and committed to it for safe-keeping. Where the inquest is legal, then the statute regulates the rights of the asylum. The State, in that event, requires that the patient be received in the asylum, and has regulated by statute on what terms he shall be kept. When the asylum claims in such a case for the keeping of a patient,- its claim rests upon the statute, and no allowance can then be made for the labor of the patient, as the statute provides for none. But when the inquest is illegal and void a different rule must apply, for then the claim of the asylum against the lunatic must be determined wholly on common law. principles, and, while it may recover for necessaries furnished the lunatic on a quantum meruit it must credit him on the claim by what it has received from him in labor or otherwise.
On all the evidence in this case we conclude that the labor of the lunatic was of value as much as his board and keep at the asylum during the time sued for, and that no recovery, during this period, for his keep, can be allowed.
Judgment reversed, and cause remanded, with directions to dismiss the petition.